Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a second bearing”.  Claim 9 depends on Claim 1, neither claim 1 nor claim 2 recite a first bearing.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102016213611 to Reh. (The art rejection is made based on the PE2E translation)
In Reference to Claim 1
Reh discloses a split power gerotor pump, comprising: a rotational axis(Fig. 1, 5a); 5a shaft (Fig. 1, 7); an inner gerotor (Fig. 1, 5): rotationally fixed on the shaft; rotatable about the rotational axis; and comprising n first lobes; 10an eccentric pocket (Fig. 1, 2): rotatable about the rotational axis; and comprising: a cylindrical bore (Fig. 1, annotated by the examiner) with a center radially offset (Fig. 1, 2a) from the rotational axis; and 15an outer surface (Fig. 1, annotated by the examiner), disposed radially outside of the cylindrical bore and arranged for direct engagement with: a gear (Fig. 1, annotated by the examiner); and an outer gerotor (Fig. 1, 6) comprising: 20a cylindrical outer surface installed in the cylindrical bore; and n+l second lobes. (The second paragraph of description discloses “the number of teeth of the internal toothing is larger by 1 than the number of teeth of the external toothing”).
In Reference to Claim 9
Reh discloses a second bearing (Fig. 1, 3) installed in the eccentric pocket (Fig. 1, annotated by the examiner) for rotatably supporting the shaft.

    PNG
    media_image1.png
    742
    741
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reh in view of US Patent Publication 2008/0240960 to Hodge.
In Reference to Claim 12
Reh discloses the gerotor pump comprising a housing (Fig. 1, 4) and a drive shaft (Fig. 1, 2)
Reh does not teach the drive source of the gerotor.
Hodge teaches a gerotor shaft (Fig. 1, 22) is drive by motor
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Hodge into the design of Reh.  Doing so, would result in a motor being used to drive the gerotor of Reh as being taught by Hodge.  Both inventions of Reh and Hodge are for the gerotor and the drive shaft comprising external gear.  Hodge teaches a driving method with a predictable result of success.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reh and Hodge as applied to claim 12 above, and further in view of US Patent 6,174,151 to Yarr.
In Reference to Claims 13 and 14
Reh teaches the gerotor pump.
The combination of Reh and Hodge as applied to Claim 12 teaches the gerotor pump is driven by motor.  But the combination of Reh and Hodge as applied to Claim 12 does not teach the detail of the motor.
Yarr teaches a motor to drive gerotor pump and the motor is sealed with the housing (Fig. 9)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Yarr into the combination of Reh and Hodge as applied to Claim 12.  Doing so would result a driving motor being sealed with the housing, therefore, a compact design is provided.
Allowable Subject Matter
Claims 3-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/2022